IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: J.D., A MINOR       : No. 480 MAL 2015
                                        :
                                        :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
                                        :
PETITION OF J.J.B., MOTHER              :


                                     ORDER


PER CURIAM

     AND NOW, this 19th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.